 



Exhibit 10.29

West Georgia Bank Letterhead

May 10, 2004

W. Steven J. Haack
2375 Grant Place
Villa Rica, Georgia 30180

     Re:     Employment Letter Agreement

Dear Steve:

     The purpose of this letter is to amend that certain letter agreement
entered into between you and West Georgia National Bank (“WGNB”) dated
August 31, 2000, as amended by that certain letter agreement between you and
WGNB dated April 11, 2002 (together, the “Agreement”). This letter shall be
treated as an amendment to the Agreement pursuant to the “Miscellaneous” section
of the Agreement. The Agreement shall remain in full force and effect, except as
explicitly amended below:

The paragraph of the Agreement entitled “Term” shall be replaced with the
following:

Term. This Agreement shall be effective for a term of three (3) years beginning
on May 10, 2004, and automatically shall be extended for one additional year if
neither party gives notice of termination more than 90 days before the
expiration of the three-year term.

If you agree with the terms of this letter, please signify by signing below.

                  Sincerely,    
 
                West Georgia National Bank    
 
                     

  By:   L. Leighton Alston    

  Its:   Chief Executive Officer    

Agreed to and accepted, this                      day of                     ,
2004.

         

       

  Steven J. Haack    

